finalNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: ‘Figure 4A’ is referenced as showing “family room”; the correct reference should be to ‘Figure 4B’.  See [0046.]  Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the use of ‘traits’ for members of buyer’s team in claims 8 and 15 lacks a clear disclosure within the Specification.  In fact, the term ‘trait’ does not appear in the Specification as it may relate to any user.  A reasonable interpretation may include characteristics of a buyer, but this clarification cannot be found within the Specification. Certain ‘features’ of ‘properties’ are discussed, but no explanation is provided that would link claimed language of ‘traits’ of a buyer to alternative properties as claim 8 recites.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the eligibility analysis.  
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of a virtual agent to assist in a real estate transaction.  The actions performed are descriptive of activities many agents perform during the listing, buying, and selling of real property.  This is an example of managing personal behavior or interactions between people, and thus, is a certain method of organizing human activity grouping of abstract idea.  
Regarding claim 1, the abstract idea is defined by the elements of:
receiving a first feedback, while the first electronic device is within a threshold distance of a property, the first feedback relating to a first feature of a plurality of features of the property;
determining, based on the first feedback, a recommendation to a listing team member belonging to a listing team that listed the property; and,
providing the first feedback and the recommendation to the listing team member.
These claims aptly describe the actions many agents perform during the listing, buying, and selling of real property.  They clearly exemplify managing personal behavior or interactions between people, and thus, are a certain method of organizing human activity grouping of abstract idea.  
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a first electronic device;

For Step 2B of the eligibility analysis, the claims do not include additional elements 
that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). The rationale set forth for Step 2A, Prong 2, above, is also applicable to Step 2B, so no further evaluation is necessary. This is consistent with the 2019 PEG.
	Regarding claim 10, the abstract idea is additionally defined by the elements of:
contact information of a plurality of buyer's team members, listing team members, and third-party providers; 
a plurality of feedbacks generated by one or more of the plurality of buyer's team members, each feedback of the plurality of feedbacks being-27-Patent Application MW. 2074665.5001associated with a feature of a property listed by a listing team member of the plurality of listing team members; 
generate, based on a first feedback of the plurality of feedbacks, a recommendation that addresses the first feedback; 
provide the recommendation to one or more third-party providers; 
obtain, from the one or more third-party provider, at least one cost estimate to address the first feedback; and,
provide the recommendation, the at least one cost estimate, and contact information of the one or more third-party providers to the listing team member.
These claims expand on the actions many agents perform during the listing, buying, and selling of real property.  Furthermore, they necessarily require interactions between people, first, for providing feedback, as the feedback is a personal opinion, second, for the contact and information received from a third-party person.  They clearly exemplify managing personal behavior or interactions between people, and thus, are a certain method of organizing human activity grouping of abstract idea.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a storage medium operable to store; and,
a processor.
These additional elements simply instruct one to practice the abstract idea of managing personal behavior or interactions between people utilizing storage media and a processor, where these components are used as a tool to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the 
For Step 2B of the eligibility analysis, the claims do not include additional elements 
that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). The rationale set forth for Step 2A, Prong 2, above, is also applicable to Step 2B, so no further evaluation is necessary. This is consistent with the 2019 PEG.
Regarding claim 16, the abstract idea is defined by the elements of:
determining a location, in response to a determination that the location is within a threshold distance of a property, displaying a plurality of affordances, each affordance being associated with a feature of the property; 
detecting a first gesture from a user; and, 
generating, based on the new location of the first affordance, a first user feedback on a first feature associated with the first affordance.
These claims expand on the actions many agents perform during the listing, buying, and selling of real property; particularly during an open house, when agents and buyers may be interacting.  Noting that a gesture may indicate a ‘like’ or a ‘dislike’ of a buyer’s personal opinion, i.e., more feedback.  They clearly exemplify managing personal behavior or interactions between people, and thus, are a certain method of organizing human activity grouping of abstract idea.
Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
an electronic device; and,
a display screen.
These additional elements simply instruct one to practice the abstract idea of managing personal behavior or interactions between people utilizing a device with a display screen, where these components are used as a tool to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
For Step 2B of the eligibility analysis, the claims do not include additional elements 
that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). The rationale set forth for Step 2A, Prong 2, above, is also applicable to Step 2B, so no further evaluation is necessary. This is consistent with the 2019 PEG.
	Dependent claims 2 and 11 - 13 contain further recitations to the same abstract idea found in claims 1 and 10, above.  Recitations to feedback, third-party providers, cost estimates, and contact information are a further refinement of the managing personal behavior or interactions between people.  Obtaining opinions (feedback) and repair Step 2A, Prong Two, or at Step 2B.
	Dependent claims 3 – 6 and 20 contain further recitations to the same abstract idea contained in claim 1, above.  Further recitations to within the threshold distance of a property is a further refinement to the action of an agent described above.  When listing a home, an agent can show information online (not within a threshold distance) or interact with a potential client on site at a property (within a threshold distance.)  Further recitations to aggregating feedback, assigning a value to feedback, and a cumulative value are further refinements to same abstract idea found in claim 1.  They are core activities that an agent or client will undertake during the listing, buying, and selling of real property.  These claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
	Dependent claims 7 – 9, 14, and 15, contain further recitations to the same abstract idea contained in claim 1, above.  Further recitations to alternative properties and advertisements are inherent aspects of actions of an agent (or client) when listing, buying, or selling a property.  Alternative properties are classified as – a property.  Advertising about that property – is about that property.  These claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
	Dependent claims 17 – 19 contain further recitations to the same abstract idea contained in claim 16, above.  Further recitations to displaying a property, detecting a gesture, are descriptive activities of an agents performed during the listing, buying, and Step 2A, Prong Two, or at Step 2B.
	Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea
without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US201202460240, hereinafter, Thomas, in view of Marshall (US20170193616), hereinafter, Marshall.
Regarding claims 1, 3, 6, 7, and 8, Thomas describes a method for home buying that determines if a property satisfies a threshold amount of buyer preferences based on buyer evaluation and feedback.  Specifically, Thomas discloses receiving a first feedback from a first electronic device of a first member of a buyer's team when detailing feedback options.  “The method may accept feedback from the buyer. For example, the method may prompt the buyer for feedback or may provide an option for the buyer to initiate within a pre-determined radius of the GPS coordinates of the home, such as within a pre-determined number of feet, blocks, or miles.”  See [0038.]  
Thomas’ method further presents recommendations to buyers and/or their team.  At [0017], “a search request may be used to search for homes that are for sale, and response may comprise a notification recommending homes for user to consider touring and/or purchasing. The homes included in response may be determined from the current location of user (e.g., the area of interest) and buyer preferences provided by user.”  Also, the described method “may compare the characteristics of the homes that are for sale in the area of interest to the buyer preferences. If application determines that at least a threshold amount of buyer preferences are satisfied by a particular home, application communicates that home in response via interface to client.”  See [0039.]  Further recommendations include homes, at [0036 and 0042], and third parties, at [0035.]  
Not disclosed by Thomas is while the first electronic device is within a threshold distance of a property.
However, Marshall discloses a method for real-time property associated communication that utilizes geo-locating features as described in the present application.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a device’s location within threshold distance to a property, per the method of Marshall, in order to run the method of feedback per the system and method of Thomas, because this allows for a user, or a member of the user’s team to ascertain the definitive location of a viewing individual.  Thomas determined whether a viewer was at a property by measuring certain distance; Marshall added a next obvious step of determining what particular room a view was in.  This leads to the intended result of displaying, or not, feedback about particular rooms or entire properties.
Regarding claim 9, the combination of Thomas and Marshall discloses all the limitations of claim 1, above.  Thomas further discloses determining one or more advertisements of one or more third party providers; and displaying the one or more advertisements on the first electronic device when further detailing third-party interactions.  “E-mail feature allows user to e-mail third parties for assistance, such as real estate agents, home repair specialists, or loan officers”, at [0046], and, “the method provides the buyer with the option to obtain third party assistance. For example, the method may facilitate communications between the buyer and one or more third parties and/or home repair specialists. Third parties may refer to individual persons or businesses, as well as associated computerized systems for assisting the buyer using automated processes.” See [0060.]  Finally, “the method may provide an advertisement from a home repair specialist, and the buyer may click on the advertisement to communicate with the home repair specialist.” See [0061.]
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Marshall, further in view of Vaynshteyn (US20170337647),  hereinafter, Vaynshteyn.
As to claim 2, the combination of Thomas and Marshall discloses all the limitations of claim 1, above.  Not disclosed is providing the first feedback to a third-party provider; receiving, from the third-party provider, a cost estimate to address the first feedback; and providing the cost estimate and contact information of the third-party provider to the listing team member.
However, Vaynshteyn discloses a method for real estate transactions that provides a means for connecting interested parties; i.e., a potential buyer (or her team members) and a third-party service provider.  In particular, the method describes “providing sellers, buyers, renters, landlords, and real estate related service providers, comprising of: legal representatives, contractors, decorators amongst others, to communicate with one another and potentially enter into agreements and contracts”, at [0026.] In addition, a database includes “information regarding the type of service the real estate professional provides, reviews on the performance of the service provided, quality of service provider, an indication on the cost of a service provider and contact information on the service provide an estimate of the cost of work to be done. Scheduling of an in person meeting may also be achieved through the means for communication.”  See [0062.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initiate communications, particularly receiving cost estimates, from and with a third=party service provider, per the method of Vaynshteyn, and link this information per the system and method of Thomas, because this allows for the next logical step of addressing the feedback issue identified.  Thomas receives feedback issues and would necessarily want to contact a service provider and obtain a repair estimate if this was an important buyer/seller issue.  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Marshall, further in view of Balduf (US20130325606), hereinafter, Balduf.
Regarding claims 4 and 5, the combination of Thomas and Marshall discloses all the limitations of claim 3, above.  Not disclosed is forming an aggregated feedback of the first feature based on an aggregation of the first feedback and the second feedback; determining the recommendation based on the aggregated feedback; and providing the aggregated feedback to the listing team member, and assigning a first value to the first feedback; and assigning a second value to the second feedback, wherein determining an aggregated feedback is based on a cumulative value of the first value and the second value
	However, Balduf discloses a method for presenting real estate recommendations that scores home attributes (features) based on feedback and evaluates these attributes among related data to provide final ratings (values.)  First, Balduf’s system “may also provide an option for the buyer to provide feedback by asking the buyer what the buyer thinks of a home”, at [0150.]  Then, the system “assigns a score to each real estate property based upon the level of correlation between the buyer profile and the real estate property”, at [0148.]  These scores are then compared and presented “with the highest score appearing first. So, for example, a home that scores 88% would appear after a home that scores 93%.”  See [0149.]  The scoring method further “is also broken down into specific aspects of the home. Therefore the buyer views not only the overall score of a home, but also views the scores for individual sections or aspects of a home.”  See [0154.]  Thus, Balduf is applying feedback data and applying scoring values in order to compare first and second feedback values (scores); meeting claimed language limitations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply values (scores) to feedback features per the method of Balduf, and link method to the feedback items discovered in Thomas’ system, because this provides the desired outcome of features valued in order of importance or desirability to the buyer.  
	Claims 10, 14, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Vaynshteyn.
receiving a first feedback from a first electronic device of a first member of a buyer's team when detailing feedback options.  “The method may accept feedback from the buyer. For example, the method may prompt the buyer for feedback or may provide an option for the buyer to initiate feedback. As an example, feedback may indicate a decision whether the buyer liked or disliked the home.”  See [0080.]  In addition, “the feedback may indicate that the buyer likes or dislikes a home due to certain features”, at [0080.]  
Thomas’ method further presents recommendations to buyers and/or their team.  At [0017], “a search request may be used to search for homes that are for sale, and response may comprise a notification recommending homes for user to consider touring and/or purchasing. The homes included in response may be determined from the current location of user (e.g., the area of interest) and buyer preferences provided by user.”  In addition, the described method “may compare the characteristics of the homes that are for sale in the area of interest to the buyer preferences. If application determines that at least a threshold amount of buyer preferences are satisfied by a particular home, application communicates that home in response via interface to client.”  See [0039.]  Further recommendations include homes, at [0036 and 0042], and third parties, at [0035.]
Thomas further discloses contact information of a plurality of buyer's team members, listing team members, and third-party providers when detailing the system and information contained therein; for example, “personalized information, such as a password for accessing the application, addresses of homes or neighborhoods that the buyer would like to see, buyer preferences, and/or contact information associated with the buyer's financial institution, real estate agent, and so on. The configuration information 
Thomas system also discloses storage medium and a processor, at [0014, 0026, 0029, 0031, 0032, 0034, 0035, and Figure 1.]
Not disclosed by Thomas is obtain, from the one or more third-party provider, at least one cost estimate to address the first feedback; and provide the recommendation, the at least one cost estimate, and contact information of the one or more third-party providers to the listing team member.
However, Vaynshteyn discloses a method for real estate transactions that provides a means for connecting interested parties; i.e., a potential buyer (or her team members) and a third-party service provider.  In particular, the method describes “providing sellers, buyers, renters, landlords, and real estate related service providers, comprising of: legal representatives, contractors, decorators amongst others, to communicate with one another and potentially enter into agreements and contracts”, at [0026.] In addition, a database includes “information regarding the type of service the real estate professional provides, reviews on the performance of the service provided, quality of service provider, an indication on the cost of a service provider and contact information on the service provider.”  See [0043.]  Finally, the method allows the user (buyer or team) to “communicate directly with the service provider to negotiate work to be done. The user may also use the means of communication provided to transmit property information directly to the service provider. The property information may thus be used by the service provider to provide an estimate of the cost of work to be done. Scheduling of an in person meeting may also be achieved through the means for communication.”  See [0062.]

Regarding claims 14 and 15, the combination of Thomas and Vaynshteyn, discloses all the limitations of claim 10, above.  Thomas further discloses recommendations to buyers and/or their team.  At [0017], “a search request may be used to search for homes that are for sale, and response may comprise a notification recommending homes for user to consider touring and/or purchasing. The homes included in response may be determined from the current location of user (e.g., the area of interest) and buyer preferences provided by user.”  Also, the described method “may compare the characteristics of the homes that are for sale in the area of interest to the buyer preferences. If application determines that at least a threshold amount of buyer preferences are satisfied by a particular home, application communicates that home in response via interface to client.”  See [0039.]  Further recommendations include homes, at [0036 and 0042], and third parties, at [0035.]
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Vaynshteyn, further in view of Balduf.
As to claims 11 – 13, the combination of Thomas and Vaynshteyn, discloses all the limitations of claim 10, above.  Not disclosed is aggregate the first feedback and one or more additional feedbacks, wherein the first feedback and the one or more additional feedbacks are associated with a common feature of the property; and generate the recommendation based on an aggregation of the first feedback and the one or more additional feedbacks and wherein the processor is further operable to provide each of the one or more additional feedbacks to the one or more third-party providers.  
However, Balduf discloses a method for presenting real estate recommendations that scores home attributes (features) based on feedback and evaluates these attributes among related data to provide final ratings (values.)  First, Balduf’s system “may also provide an option for the buyer to provide feedback by asking the buyer what the buyer thinks of a home”, at [0150.]  Then, the system “assigns a score to each real estate property based upon the level of correlation between the buyer profile and the real estate property”, at [0148.]  These scores are then compared and presented “with the highest score appearing first. So, for example, a home that scores 88% would appear after a home that scores 93%.”  See [0149.]  The scoring method further “is also broken down into specific aspects of the home. Therefore the buyer views not only the overall score of a home, but also views the scores for individual sections or aspects of a home.”  See [0154.]  Thus, Balduf is applying feedback data and applying scoring values in order to compare first and second feedback values (scores); meeting claimed language limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply values (scores) to feedback features per the method of Balduf, and link method to the feedback items discovered in Thomas’ system, .
  Claims 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Marshall, further in view of Gauglitz (US20170193617), hereinafter, Gauglitz.
Regarding claims 16 – 20, Thomas discloses determining a location of an electronic device; determining a first period of time during which the electronic device was within the threshold distance of the property; and in response to a determination that the location of the electronic device was within a threshold distance of the property during a threshold period of time; and, in response to a determination that the location of the electronic device is not within the threshold distance of a property, withholding one or more of the plurality of affordances from being displayed on the first region of the display screen.  
Thomas’ system and method includes locational constraints using GPS methods.  For example, “application may determine that a home is located in the area of interest if client associated user is located proximate to the home. Any suitable method may be used to determine proximity. For example, client may be determined to be proximate to a home if the global positioning system (GPS) coordinates of client are within a pre-determined radius of the GPS coordinates of the home, such as within a pre-determined number of feet, blocks, or miles.”  See [0038.]  Thomas’ system further monitors proximity to houses “within a certain time period, such as within an hour, within a few hours, within the same day, within a week, within a month, etc.”  See [0060.]  
while the first electronic device is within a threshold distance of a property; and, displaying a virtual representation of the property in a second region of the display screen; and in response to detecting the first gesture: determining one or more alternative features of the first feature; and displaying one or more affordances that are associated with the one or more alternative features in the first region; and, detecting a second gesture from the user to select one of the one or more alternative features of the first feature; and in response to detecting the second gesture, customizing the virtual representation of the property to include a corresponding feature of the selected one of the one or more alternative features.
However, Marshall discloses a method for real-time property associated communication that utilizes geo-locating features as described in the present application.  Particularly, Marshall’s method determines location of “particular rooms” or a “geofence of the property or the rooms.”  See [0033.]  Therefore, Marshall is able to determine “whether a user has entered the property, left the property, entered a specific area of the property, exited a specific area of the property, and so on.”  [0033.]  This feature, together with Marshall’s system knowing the “geolocation of the device”, at [0092], determines if a visit is made at the property or a user was simply driving by.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a device’s location within threshold distance to a property, per the method of Marshall, in order to run the method of feedback per the system and method of Thomas, because this allows for a user, or a member of the user’s team to ascertain the definitive location of a viewing individual.  Thomas determined whether a viewer was at a property by measuring certain distance; Marshall 
Further however, Gauglitz discloses a method to view properties, including capturing images and associating these images with a property.  Gautlitz’s method allows for viewing images by using gestures, at [0041] and working within saved images on a display screen.  “Images in the image folder appear in an array which is scrollable from top to bottom, and which spans all of the photos which have been associated with the target property. Preferably, selection of any individual photo by the user launches a full-screen "Gallery" mode, where any photo in the array may be commented on, shared, flagged, modified (for example, by adjusting exposure, saturation, or other features of the image), or subjected to other suitable actions”.  See [0045.]  “The user may browse back or forth through the images using navigational techniques as are known to the art including, for example, by swiping across the screen”, at [0057.]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gestures per the method of Gauglitz, in working with the information obtained in Thomas’ system, because this is a very effective technique for working with this manner of media.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cardella (US20110078138) discloses a system for matching desired property characteristics to real estate agents.  Carter (US20090284578) .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-Th 7am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687